 Case: 1:19-cv-01020-DRC-SKB Doc #: 11 Filed: 04/17/20 Page: 1 of 2 PAGEID #: 50




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

JUDAS LEE CASEY,

              Plaintiff,
                                            Case No. 1:19-cv-1020
       v.                                   JUDGE DOUGLAS R. COLE
                                            Magistrate Judge Stephanie Bowman
OHIO DEPARTMENT OF
CORRECTIONS,

              Defendant.
                                      ORDER

      On January 27, 2020, the Magistrate Judge issued a Report and

Recommendation (the “First R&R”) (Doc. 5) recommending the Court dismiss this

case for lack of prosecution. The First R&R advised the parties that failing to object

within 14 days would constitute a forfeiture of the right to review. (See id.). That

same day, Plaintiff Judas Lee Casey filed his Complaint. (Doc. 4). Three days later,

on January 30, 2020, Casey filed a Motion for Extension of Time to File Objections to

the First R&R. (Doc. 6). The next day, Casey also filed a Motion to Reconsider (Doc.

7), which the Magistrate Judge granted in a second Report and Recommendation (the

“Second R&R”) (Doc. 9). Thus, the Magistrate Judge’s Second R&R vacated the first

R&R. (See id.).

      The Second R&R then recommended that the Court: (1) dismiss Casey’s

Complaint with prejudice for failing to state claim upon which relief may be granted,

(2) certify that any appeal would not be taken in good faith, and (3) deny Casey leave

to appeal in forma pauperis. (Id.). Finally, the Second R&R advised that failing to
 Case: 1:19-cv-01020-DRC-SKB Doc #: 11 Filed: 04/17/20 Page: 2 of 2 PAGEID #: 51




object within the 14 days specified by the Second R&R may constitute a forfeiture of

the right to review. (Id., at 7, #45 (citing Thomas v. Arn, 474 U.S. 140, 149–53 (1985);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981))). More than two weeks later,

on March 5, 2020, Casey filed a Motion for Extension of Time to File Objections. (Doc.

10). The Court granted that motion and thus reset the deadline for objections to April

5, 2020.

      Now, the time period for objections has run (indeed, more than run), and no

party has objected. 28 U.S.C. § 636(b)(1)(C). “There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s

report to which no objections are filed.” Thomas, 474 U.S. at 152; see also Berskhire

v. Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure] to file an objection

to the magistrate judge’s R&R … is forfeiture, not waiver”). Thus, the Court

ADOPTS and AFFIRMS the Magistrate Judge’s Second R&R (Doc. 9), thereby

DISMISSING WITH PREJUDICE Casey’s Complaint. (Doc. 4). The Court

DIRECTS the Clerk to enter final judgment accordingly.

      SO ORDERED.


April 17, 2020
DATE                                           DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
